 


109 HR 4407 IH: To prohibit the entry into any bilateral or regional trade agreement, and to prohibit negotiations to enter into any such agreement, for a period of 2 years.
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4407 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Mr. Kildee introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To prohibit the entry into any bilateral or regional trade agreement, and to prohibit negotiations to enter into any such agreement, for a period of 2 years. 
 
 
1.FindingsThe Congress finds the following: 
(1)Current and pending trade agreements and partnerships between the United States and other countries have not been in the best interest of United States workers, small businesses, or farmers, the economy, or the environment. 
(2)Current and pending trade agreements and partnerships between the United States and other countries have not significantly raised the living and environmental standards in those countries. 
(3)It is in the mutual interest of the United States and its trading partners to enter into trade agreements and partnerships that expand markets, raise living standards, and protect the environment. 
(4)Current trade agreements have forced American workers, small businesses, and farmers to compete on an uneven playing field with those in other countries with which the United States has a trade agreement or partnership. 
(5)In 2004, the United States had a record trade deficit of $617,000,000,000 in goods and services. 
(6)China and Japan continue to manipulate their currencies without any significant pressure from the United States Government to stop these practices, which have already caused severe damage to industries and workers in the United States. 
(7)Increased trade deficits are harmful to the economy of the United States and the value of the dollar. 
(8)United States trade policies have had a devastating impact on the manufacturing sector in the United States; an estimated 2,800,000 manufacturing jobs in the United States have been lost since 2001. 
(9)A strong and vibrant domestic manufacturing sector is vital to national security and many other domestic industries. 
2.Termination of authority to negotiate and enter into bilateral or regional trade agreementsUpon the enactment of this Act, the President, notwithstanding the Bipartisan Trade Promotion Authority Act of 2002 or any other provision of law— 
(1)may not enter into any bilateral or regional trade agreement; and 
(2)may not engage in any negotiations to enter into any bilateral or regional trade agreement, and shall terminate any such negotiations that are ongoing at the time this Act is enacted. 
3.SunsetThis Act shall cease to be effective at the end of the 2-year period beginning on the date of the enactment of this Act.  
 
